DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on May 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11130442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the illumination module comprising an illumination source that, when electrically powered, emits light; wherein, when said illumination source is electrically powered, light emitted by said illumination source passes at least partially along the length dimension of said handle portion; wherein, with said exterior door handle assembly mounted at the door handle region of the vehicle door of the vehicle, and when said illumination source is electrically powered, light that passes at least partially along the length dimension of said handle portion is viewable by a person viewing said handle portion of said exterior door handle assembly from outside the vehicle; and wherein, with said exterior door handle assembly mounted at the door handle region of the vehicle door of the vehicle, and when said illumination source is not electrically powered, said illumination source is covert to the person viewing said handle portion of said exterior door handle assembly from outside the vehicle, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-20, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 21, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 21, and specifically comprising the limitation directed to the exterior door handle assembly mounted at the door handle region of the vehicle door of the vehicle, and when said illumination source is not electrically powered, said illumination source is covert to the person viewing said handle portion of said exterior door handle assembly from outside the vehicle; and wherein, with said exterior door handle assembly mounted at the door handle region of the vehicle door of the vehicle, said illumination source is electrically powered responsive to at least one selected from the group consisting of (i) a touch of said handle portion, (ii) a movement of said handle portion, (iii) actuation of a remote keyless entry module, (iv) a passive entry device, (v) a motion detector and (vi) insertion of a key into a keyhole at said exterior door handle assembly, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 22-25, the claims are allowable for the reasons given in claim 21 because of their dependency status from claim 21.
Claims 26-30 stand as previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879